Decree reversed, on the law and facts, in so far as it denies to appellants balance of commissions as surviving executors, and matter remitted to Surrogate’s Court to compute and allow to Duncan and Morse, surviving executors, the commissions for paying over the corpus of the fund to themselves and the City National Bank of Binghamton, as trustees, under the nineteenth paragraph of the will, with costs to all parties filing briefs, payable out of the estate. The Surrogate’s Court is directed to make and enter an order modifying the decree carrying this determination into effect. Bill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ., concur.